DECISION
On October 27, 2015, the Defendant was sentenced to a commitment to the Montana Department of Corrections, for placement in a prison for a period of ten (10) years, for the offense of Charge I - Criminal Endangerment, a Felony, in violation of §45-5-207, MCA. The Court ordered the sentence to run consecutively to the sentence imposed in DC-14-180.
The total commitment period in Cause Nos. DC-14-180, DC-14-295, DC-14-298 and DC-14-299 is a 20-year commitment to a prison designated by the Montana Department of Corrections, to run consecutively to the Department 2 sentences in Cause Nos. DC-04-13 and DC-09-101. The Defendant was ordered to pay restitution in the amount of $3,886.82.
On May 5, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of *61Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 5th day of May, 2016.
DATED this 10th day of June, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.